Exhibit 10.24

Human Resources Manual

 

Policy No:   E-6     Reissued:   December 31, 2007 Subject:  

Severance Pay Plan and

Summary Plan Description

    Originally Effective:   January 1, 1987 Page No:   1 of 6        

 

 

 

1.0 PURPOSE

To provide severance benefits to certain US employees of NATCO Group Inc. and
its US subsidiaries and affiliates (collectively, “NATCO”) and other employees
of NATCO located in the US who involuntarily lose their positions with NATCO
under severance qualifying conditions. This document is intended to serve as
both the official plan document and the summary plan description, as required
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

 

2.0 ELIGIBILITY

2.1 General Eligibility. An employee may be eligible for benefits under NATCO’s
Severance Pay Plan (Plan) if he or she is:

 

  a. Employed at one of NATCO’s domestic (U.S.) facilities or a US employee on
an international assignment, but who is not in any case a field employee of
Total Engineering Services Team, Inc. or any of its subsidiaries; and

 

  b. A regular full-time employee (as described in Section 3.1); and

 

  c. His or her employment is involuntarily terminated; and

 

  d. His or her termination of employment is due to a change in operations, a
facility relocation or closing, or a reduction for other economic reasons, and
the employee does not refuse or otherwise fail to accept another position that
may be available with the facility/NATCO; or

 

  e. His or her termination of employment is the result of a sale or merger of
all or part of NATCO’s business or assets, merger acquisition or other form of
corporate reorganization and the employee is not offered a position by the
acquiring or resulting company.

 

  f. If an employee resigns, abandons his or her job, fails to return from an
approved leave of absence, initiates termination on any similar basis, or does
not satisfy the criteria set forth in sections 2a – 2e of this Plan, the
employee will be ineligible for severance pay. In addition, employees will be
ineligible for benefits if they are terminated for misconduct, unsatisfactory
performance, or otherwise for cause which shall be determined solely at NATCO’s
discretion.

2.2 Eligibility for Plan Benefits. An employee who meets the general eligibility
requirements of this Plan will be eligible for benefits only if the employee
receives written



--------------------------------------------------------------------------------

 

notification from NATCO of his or her eligibility to participate. The Plan
Administrator retains discretion in all cases to determine eligibility for Plan
benefits. To receive benefits under this Plan, employees may be required to sign
a waiver and release of all labor and employment related claims against NATCO,
its subsidiaries and affiliated entities, and its and their officers, directors,
employees and benefit plans, in a form prepared by NATCO at the time of
termination.

 

3.0 SCHEDULE OF BENEFITS

The amount of the severance payments an employee receives will depend on the
employee’s length of service as determined by his or her most recent hire
(anniversary) date as shown in the Schedule of Severance Payments in Section 3.4
of this Plan. Benefits will be based on the base salary, exclusive of overtime,
shift differentials, bonus, commissions, etc. of the employee at the time of
termination notification. Any performance or merit reviews that are pending or
in process shall not affect the amount of any employee’s severance payments. In
addition, the severance payments and benefits paid or provided under this Plan
shall be inclusive of any termination notice pay an employee may be eligible to
receive under the federal Workers Adjustment Retraining and Notification Act or
any applicable state or local plant closing laws. Severance payments and
benefits will not be paid or provided under this Plan to any employee or officer
of NATCO who receives payment of severance or change in control benefits under
any other agreement or arrangement with NATCO or to any foreign employee on
assignment in the US who would otherwise be entitled to statutory severance or
redundancy payments under applicable foreign law.

 

  3.1 Regular Full-Time Employees

All regular full-time employees who have completed a minimum of six months
employment from their most recent date of hire (anniversary) will be entitled to
severance payments as defined by the Schedule of Severance Payments, in an
aggregate amount equal to one week of base salary (as described above in
Section 3.0) multiplied by the applicable Formula Factor shown in the Schedule
of Severance Payments in Section 3.4 of this Plan, up to a maximum of 16 weeks
base salary, depending on length of service. For purposes of this Section 3.1, a
“regular full-time employee” is an individual who is classified by NATCO as a
regular employee normally scheduled to work at least 30 hours each week.

If NATCO rehires an employee, his or her service time prior to his most recent
rehire date will not be counted in computation of severance payments under this
Plan.

 

  3.2 Part-Time and Temporary Employees; Other Contingent Workers

No severance payments or other Plan benefits will be granted to any individuals
who are characterized by NATCO as part-time or temporary employees, independent
contractors, interns, cooperative or student employees, leased employees, or
other similar category, even if that characterization is later changed.

 

  3.3 Benefit Offset

An employee’s severance payments under this Plan may be reduced, at the
discretion of the Plan Administrator, by any amounts the employee may owe NATCO
(e.g., salary advances, vacation advances, unreconciled expenses, etc.).

 

2



--------------------------------------------------------------------------------

  3.4 Schedule of Severance Payments

 

Years of Service

   Formula Factor (F.F.)    Years of Service    Formula Factor (F.F.)

30 Years

   16.00    14 Years    10.50

29 Years

   16.00    13 Years    9.75

28 Years

   16.00    12 Years    9.00

27 Years

   16.00    11 Years    8.25

26 Years

   16.00    10 Years    7.50

25 Years

   16.00    9 Years    6.75

24 Years

   16.00    8 Years    6.00

23 Years

   16.00    7 Years    5.25

22 Years

   16.00    6 Years    4.50

21 Years

   15.75    5 Years    3.75

20 Years

   15.00    4 Years    3.00

19 Years

   14.25    3 Years    2.25

18 Years

   13.50    2 Years    1.50

17 Years

   12.75    1 Year    1.00

16 Years

   12.00    6 months to 1 Year    1.00

15 Years

   11.25    Less than 6 months    - 0 -

 

4.0 VACATION PAYMENT

Employees entitled to vacation at the time of termination will be compensated
under the terms of Vacation Policy D-2.

 

5.0 NOTICE PAY

As much notice of termination as is consistent with business conditions will be
provided to each terminating employee. Employees will be entitled to up two
week’s notice or pay in lieu of notice as appropriate and determined by business
conditions and the Plan Administrator.

 

6.0 METHOD AND TIME OF PAYMENT

The Plan Administrator will determine how benefits will be paid in its sole
discretion. Employees entitled to severance payments under this Plan will
receive such payments in either one lump sum payment or, in the Plan
Administrator’s discretion, in installments, with such payment to be made or
installments to begin on the first regular payday under their former employer’s
then-current payroll cycle. All installments will conclude in the month
following the month in which the termination occurred. If a release is requested
as a condition of an employee’s entitlement to receive severance benefits under
the Plan, the employee’s lump sum payment will be made, or his or her
installment

 

3



--------------------------------------------------------------------------------

payments will begin, as applicable, on the first regular pay date of his or her
former employer that occurs on or after the date that is 30 days following the
date the employee was terminated (or 60 days following the termination date in
the event the termination is a termination event affecting a group or class of
employees), provided that the employee executes and does not revoke his waiver
and release and complies with the other terms and conditions of the Plan.

Employees and their eligible dependents who are enrolled in NATCO’s medical
coverage may be continued at active employee contribution rates through the
month following the month in which termination occurred, with deductions made
from either the lump sum or payroll cycle. The period of group health insurance
continuation provided as described above will be applied against an employee’s
entitlements under the Consolidated Omnibus Budget Reconciliation Act (COBRA).
(You may contact NATCO’s Human Resources Department in Houston for details.) The
difference between the COBRA rate for the medical coverage that is continued and
the active employee rate will be taxable to the employee for federal income and
payroll tax purposes. Employees enrolled in NATCO’s other various benefit plans
may be entitled to coverage as described within each such plan’s document.

 

7.0 SOURCE OF BENEFITS

NATCO will pay all benefits under this Plan from its general assets.

 

8.0 COMPLIANCE WITH INTERNAL REVENUE CODE SECTION 409A

Notwithstanding anything to the contrary under the Plan, if any payment of
separation payments or provision of medical continuation coverage under the Plan
would be subject to additional taxes and interest under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) because the timing of
such payments and/or provision of such coverage is not delayed for the first six
months following an employee’s termination of employment with the Company, then
(1) any such payments will be accumulated and paid in a single lump sum payment,
without interest, on the first business day that is six months following
termination of employment and (2) the provision of such coverage will not be
delayed but the employee will pay NATCO the fair market value of the cost of
such coverage and NATCO will reimburse the employee for such cost on the first
business day following the expiration of such six month period. NATCO’s
determination of its “specified employees” for purposes of application of this
delay provision will be binding upon all eligible employees and may be made in
accordance with any of the methods that are permitted under the regulations
issued under Section 409A of the Code.

Under the Plan, a termination of employment will have the same meaning as a
“separation from service” under Section 409A of the Code and the regulations
thereunder. For example, if an eligible employee will be providing significant
post-termination consulting services to the NATCO, his termination of employment
may not be considered to occur for purposes of the Plan until the consulting
arrangement ends.

For purposes of Section 409A, each installment payment and benefit to which a
former employee may be entitled will be considered a separate payment within the
meaning of the regulations under Section 409A.

 

4



--------------------------------------------------------------------------------

9.0 CLAIMS PROCEDURES

All claims concerning eligibility, participation, benefits, or other aspects of
this Plan must be submitted in writing to the Plan Administrator, who may
delegate the authority for review of the claims to a Plan Committee.

If a claim for benefits under this Plan is denied under the terms and conditions
of this Plan, the Plan Administrator must respond to the claimant within a
reasonable period of time, but no more than 90 days from the date the claim was
filed unless special circumstances require an extension of time of up to an
additional 90 days. If such an extension is required, the Plan Administrator
will notify the claimant in writing, indicating the special circumstances.

If the Plan Administrator denies all or part of the claim, the Plan
Administrator shall provide a written or electronic notice of denial to the
claimant, to include (1) the specific reason or reasons for the adverse
determination; (2) reference to the specific Plan provisions on which the
determination is based; (3) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and (4) a description of the
Plan’s review procedures and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review (as
described below).

If the claimant wishes to appeal a denied claim, he or she must do so within 60
days of the Plan Administrator’s written or electronic denial, otherwise the
claimant shall be deemed to have waived his or right to a review. In preparation
for a review, the claimant may submit all relevant documentation and comments to
the Plan Administrator for consideration by the appeals committee. The claimant
will be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the
claimant’s claim for benefits. The review will take into account all comments,
documents, records and other information submitted by the claimant relating to
the claim, regardless of whether such information was submitted or considered in
the initial benefit determination.

The appeals committee will make a final, written determination of the claimant’s
eligibility for benefits within a reasonable period of time but not later than
sixty (60) days of receipt of the request for review (or within one hundred
twenty (120) days after such receipt if special circumstances require an
extension of time for processing the appeal and the Plan Administrator notifies
the claimant of such an extension and describes the special circumstances). In
the event that the appeals committee confirms the denial of the claim, in whole
or in part, the written notice will set forth, in a manner calculated to be
understood by the claimant, (i) the specific reason(s) for upholding the denial,
(ii) specific reference to the Plan provision(s) on which the denial is based,
(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the employee’s claim for benefits (as defined
under ERISA), and (iv) a statement of the claimant’s right to bring an action
under ERISA Section 502(a).

The Plan Administrator and the appeals committee shall have the discretion to
make any findings of fact needed in the administration of the Plan, and will
have the discretion to interpret or construe ambiguous, unclear, or implied (but
omitted) terms in any fashion that they deem appropriate in their sole judgment.
The Plan Administrator’s decisions and actions shall be final and binding,
unless there is a timely appeal of a decision or action, in which case, the
appeals committee’s decision or action shall be final and binding.

Pursuant to the terms of this Plan and applicable law, no legal action for
benefits under the Plan shall be brought until this claims procedure has been
exhausted.

 

5



--------------------------------------------------------------------------------

10.0 AMENDMENT OR TERMINATION OF THE PLAN

NATCO reserves the right to amend, modify, revoke, suspend or terminate the Plan
or any policies or procedures adopted under the Plan at any time in its sole
discretion, with or without advance notice. Circumstances under which this Plan
may be amended or terminated include, for example, changes in applicable law, a
determination by NATCO that the Plan is no longer suitable or a change in
NATCO’s or its employees’ circumstances, whether financial or otherwise, occurs.

 

11.0 YOUR RIGHTS UNDER ERISA

As a participant in this Plan, you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). ERISA provides that all Plan participants shall be entitled
to:

Receive Information About Your Plan and Benefits

 

•  

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including a copy of the latest annual report (Form 5500 Series) filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefit Security Administration.

 

•  

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series) and updated summary plan description. The Plan
Administrator may make a reasonable charge for the copies.

 

•  

Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a welfare (severance) benefit is denied or ignored, in whole
or in part, you have a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the Plan and do not receive them within thirty (30) days, you may file suit
in a Federal court. In such a case, the court may require the Plan Administrator
to provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits that is
denied or ignored, in whole or in part, you may file suit in a state or Federal
court. If it should happen that the Plan fiduciaries misuse the Plan’s money (if
any)

 

6



--------------------------------------------------------------------------------

or if you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds that your claim or lawsuit is frivolous.

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefit Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefit Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.

 

12.0 GENERAL INFORMATION

 

  12.1 The Plan is sponsored by National Tank Company, 11210 Equity Drive, Ste.
100, Houston, TX 77041, (713) 849-7500.

 

  12.2 Plan Administrator

National Tank Company’s Director of Human Resources is the administrator of the
Plan who is appointed by the President of National Tank Company. The
administrator of the Plan makes the rules and regulations necessary to
administer the Plan. The administrator of the Plan shall have the responsibility
and discretionary authority to interpret the terms of this Plan, to determine
eligibility for benefits, and to determine the amount of such benefits. The
interpretations and determinations of the administrator of the Plan shall be
final and binding, unless determined by a court of competent jurisdiction to be
arbitrary and capricious. Contact information for the Plan Administrator is set
forth in Section 12.4 below.

 

  12.3 Type of Plan

The Plan is an unfunded welfare benefit severance pay plan.

 

  12.4 Agent for Legal Process

NATCO’s General Counsel is the agent for service of legal process with respect
to the Plan. Any communications should be sent to:

General Counsel

National Tank Company

11210 Equity Drive

Suite 100

Houston, Texas 77041

 

7



--------------------------------------------------------------------------------

Legal process may also be served on the administrator of the Plan at:

Director of Human Resources

Severance Plan Administration

National Tank Company

11210 Equity Drive

Suite 100

Houston, Texas 77041

(713) 849-7500

 

  12.5 Plan Year

The records of the Plan are kept on a calendar year basis.

 

  12.6 Identification Number

Employees who have a need to discuss the Plan with a federal government agency,
may need the following numbers:

Plan Number 502

Employer ID# -13-2571945

 

8